                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                              NO. 7:18-CR-00172-D



UNITED STATES OF AMERICA                    )
                                            )     ORDER TO DISMISS
         v.                                 )     DUE TO ABATEMENT
                                            )
DAVID CLYDE MORGAN                          )


      The matter before the Court is the United States' Motion for Order of

Abatement filed by the United States on January 26, 2021.

      Based on a review of the United States' Motion and for good cause shown, the

United States' Motion is ALLOWED. The case as to the above-named Defendant, is

hereby dismissed, due to reason of abatement.

      SO ORDERED.

      This, the   ~1    day of January, 2021.




                               J  ES C. DEVER III
                               UNITED STATES DISTRICT JUDGE




        Case 7:18-cr-00172-D Document 8 Filed 01/27/21 Page 1 of 1
